Exhibit 99.2 HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets (in thousands of US dollars) December 31, 2012 March 31, 2013 Assets Current assets: Cash and cash equivalents $ Investments in marketable securities available-for-sale Accounts receivable, less allowance for doubtful accounts, sales returns and discounts of $16,090 and $15,911 at December 31, 2012 and March 31, 2013, respectively Accounts receivable from related parties, less allowance for sales returns and discounts of $174and $110at December 31, 2012 and March 31, 2013,respectively Inventories Deferred income taxes Restricted cash,cash equivalents and marketable securities Prepaid expenses and other current assets Total current assets Investment securities Equity method investments Property, plant and equipment, net Deferred income taxes Goodwill Other intangible assets, net Restricted marketable securities Other assets Total assets $ See accompanying notes to unaudited condensed consolidated financial statements. HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets (Continued) (in thousands of US dollars, except share and per share data) December 31, 2012 March 31, 2013 Liabilities and Equity Current liabilities: Short-term debt $ Accounts payable Income taxes payable Deferred income taxes 80 81 Other accrued expenses and other current liabilities Total current liabilities Income taxes payable Accrued pension liabilities Deferred income taxes Other liabilities Total liabilities Equity Himax Technologies, Inc. stockholders’ equity: Ordinary shares, US$0.3 par value, 1,000,000,000 shares authorized; 356,699,482 shares issued and 339,149,508 shares outstanding Additional paid-in capital Treasury shares, 17,549,974 shares at cost ) ) Accumulated other comprehensive loss ) ) Unappropriated retained earnings Total Himax Technologies, Inc. stockholders’ equity Noncontrolling interests Total equity Commitments and contingencies Total liabilities and equity $ See accompanying notes to unaudited condensed consolidated financial statements. HIMAX TECHNOLOGIES, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Income (in thousands of US dollars, except per share data) Three months Ended March 31, Revenues: Revenues from third parties, net $ Revenues from related parties, net Total revenues Costs and expenses: Cost of revenues Research and development General and administrative Sales and marketing Total costs and expenses Operating income Non operating income (loss): Interest income 85 14 Gains on sale of marketable securities, net 7 (2
